DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 16, 20-24, 28-31 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Manesh et al. (US 2012/234445 A1; previously cited; hereinafter “Manesh”) in view of Van Riper et al. (US 2017/0157984 A1; previously cited; hereinafter “Van Riper”) and Optimization of Shape to Minimize Stress Concentration (previously cited non-patent literature; hereinafter “Optimization”).
	Regarding claims 16 and 20-23, Manesh discloses a non-pneumatic tire 10 comprising: a generally annular inner ring 20 having an axis of rotation 12; a deformable generally annular outer ring 30; and a flexible interconnected web 40 extending between the inner and the outer ring, the interconnected web including at least two radially adjacent layers 56, 58 of web elements 42 at every radial cross-section of the tire, the web elements defining a plurality of generally polygonal openings 50 and including a plurality of radial web elements (unlabeled, but shown in Figs. 1-10 and 14-18) that are angled relative to a plane 14 that extends radially through the axis of rotation and a plurality of distinct tangential web elements 45 that are generally transverse to the radial plane, wherein each generally polygonal opening is defined by a plurality of vertices at 44, and wherein when load is applied, a substantial amount of the load is supported by a plurality of the web elements working in tension (paragraph [0066]), wherein a plurality of the radial web elements in a region above the axis of rotation are subjected to a tensile force while at least some of the radial web elements in a region between the load and a footprint region buckle (paragraph [0064]) and a plurality of the tangential web elements distribute the load through the flexible interconnected web (paragraphs [0066] and [0069]), further comprising a tread 70 carrying layer affixed to a radially external surface of the outer ring (note at least Fig. 1), the tread carrying layer support supporting the web elements working in tension (paragraph [0066]), wherein the plurality of generally polygonal openings comprises a first plurality of generally polygonal openings having a first shape and a second plurality of generally polygonal openings having a second shape different from the first shape (note at least Fig. 9), wherein the first plurality of generally polygonal openings includes a plurality of inner hexagonal openings and a plurality of outer hexagonal openings, and wherein the second plurality of generally polygonal openings includes a plurality of inner trapezoidal openings and a plurality of outer trapezoidal openings (note at least Fig. 9), and wherein a radial plane that bisects an inner hexagonal opening would also bisect an outer trapezoidal opening, and a radial plane that bisects an inner trapezoidal opening would also bisect an outer trapezoidal opening (note at least Fig. 9).
	 Regarding claims 24 and 28-30, Manesh discloses a method of designing a non-pneumatic tire 10, the method comprising: providing a generally annular inner ring 20 having an axis of rotation 12; providing a deformable generally annular outer ring 30; and connecting the inner ring to the outer ring with a flexible interconnected web 40 having at least two radially adjacent layers 56, 58 of web elements at every radial cross-section of the tire, such that the web elements define a plurality of generally polygonal openings 50 having a plurality of vertices at 44, and such that the web elements include a plurality of radial web elements (unlabeled, but shown in Figs. 1-10 and 14-18) that are angled relative to a plane 14 that extends radially through the axis of rotation and a plurality of distinct tangential web elements 45 that are generally transverse to the radial plane, when a load is applied, a substantial amount of the load is supported by a plurality of the web elements working in tension (paragraph [0066]), wherein a plurality of the radial web elements in a region above the axis of rotation are subjected to a tensile force while at least some of the radial web elements in a region between the load and a footprint region buckle (paragraph [0064]) and a plurality of the tangential web elements distribute the load through the flexible interconnected web (paragraphs [0066] and [0069]), further comprising selecting a material for the inner ring, the outer ring, and the flexible interconnected web (paragraph [0052]), wherein the step of selecting a material for the inner ring, the outer ring, and the flexible interconnected web includes selecting a same material for the inner ring, the outer ring, and the flexible interconnected web (paragraph [0052]), and wherein the step of selecting a thickness of each web element includes selecting the thickness according to material properties of the selected material (paragraphs [0052], [0064], [0067], [0068], and [0079-0083]).
	Regarding claims 31 and 35-38, Manesh discloses a non-pneumatic tire 10 comprising: a generally annular inner ring 20 that attaches to a wheel 60; a generally annular outer ring 30; an interconnected web 40 between the generally annular inner ring and the generally annular outer ring, the interconnected web defining a plurality of openings 50 circumferentially spaced around the tire and radially spaced at varying distances from an axis of rotation 12, so as to support a load by working in tension (paragraph [0066]), wherein the interconnected web includes a plurality of web elements 42, including a first plurality of web elements above the axis of rotation and a second plurality of web elements below the axis of rotation (Figs. 1-10 and 14-18), wherein each of the plurality of openings has a plurality of vertices at 44, wherein the web elements are configured to facilitate buckling of the interconnected web (paragraph [0064]), wherein, when a load is applied, the first plurality of web elements are subjected to a tensile force while the second plurality of web elements buckle (paragraphs [0064], [0066] and [0069]), further comprising a tread carrying layer 70 affixed to a radially external surface of the outer ring (note at least Fig. 1), wherein the plurality of openings comprises a first plurality of openings having a first shape and a second plurality of openings having a second shape different from the first shape (note at least Fig. 9), wherein the first plurality of openings includes a plurality of inner hexagonal openings and a plurality of outer hexagonal openings, and wherein the second plurality of openings includes a plurality of inner trapezoidal openings and a plurality of outer trapezoidal openings (note at least Fig. 9), and wherein a radial plane that bisects an inner hexagonal opening would also bisect an outer trapezoidal opening, and a radial plane that bisects an inner trapezoidal opening would also bisect an outer trapezoidal opening (note at least Fig. 9).
	Manesh fails to disclose each of the plurality of vertices is defined by a transitional element that varies a thickness of an associated web element along at least a portion of a length of the web element, wherein the transitional element is defined by a radius.
	Van Riper, however, teaches a non-pneumatic tire which includes a plurality of generally polygonal openings (unlabeled, but shown in Figs. 14-16), wherein each generally polygonal opening is defined by a plurality of vertices (unlabeled, but clearly shown in Fig. 16), wherein each of the plurality of vertices is defined by a transitional element that varies a thickness of an associated web element along at least a portion of a length at 1030 and/or at 1040 of the web element, wherein the transitional element is defined by a radius (Fig. 16 shows both a radius transitional element and an elliptical transitional element).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-pneumatic tire of Manesh by forming its vertices with a radiused transitional element that varies a thickness of an associated web element along at least a portion of a length of the web element, such as taught by Van Riper, to provide predictable results for reinforcing the web elements and reducing stress concentrations at the connection points of the web elements.
	Manesh, as modified by Van Riper, further fails to disclose the radius of the transitional element being 400% to 800% of a mean thickness of the web elements.
	Optimization, however, teaches that the radius of the transitional element or fillet is a result effective variable dependent upon the mean element thickness (i.e., a thickness dimension of the element that includes the transitional element or fillet) that can be optimized (note at least Tables 1 and 2, and the corresponding description).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified non-pneumatic tire of Manesh, as modified by Van Riper, by forming the radius to be 400% to 800% of a mean thickness of the web elements to achieve an optimal profile design for minimizing stress-concentration effects.
	


Response to Arguments
3.	Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, as noted above, Optimization teaches the radius of a transitional element being a result effective variable that is dependent upon the mean element thickness.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617